DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/25/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,689,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (US 2010/0300795).
Adachi discloses:
A motorcycle (101’);
an engine (1), supported by a vehicle body frame (Fig. 13), with a variable valve timing device (5; ¶ 0048);
an oil control valve unit (81) configured to control a hydraulic pressure to the variable valve timing device of an engine (1);
wherein a heat exchanger (115) is mounted in front of the engine, wherein the oil control valve unit is mounted at a side of the engine (Fig. 13), and wherein a part of the vehicle 
▪ Regarding claim 2: 
The oil control valve unit overlaps the part of the vehicle body frame, as seen from the front and rear direction (Fig. 13).
▪ Regarding claim 13: 
The oil control valve is configured to control and intake-side and exhaust-side valve timing (¶ 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Matsuda (US 2013/0220721).
Adachi discloses as discussed above, but does not directly disclose a radiator hose.
Matsuda teaches a motorcycle with a radiator (70) disposed in front of the engine (40), and a radiator hose (71) connected to the engine (Fig. 1).

Based on the teaching of Matsuda, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Adachi in order to provide a means of connecting the radiator to the engine. 

Allowable Subject Matter
Claims 3-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, a motorcycle with a part of the vehicle body frame arranged between the oil control valve unit and the heat exchanger and wherein the oil control valve is mounted in a mounting space between the main frames and down frames.

Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered:
The terminal disclaimer has been accepted, as provided above.  Accordingly, claim 3 (which was previously only rejected under double patenting), has been indicated to contain allowable subject matter.
Regarding the §102 rejections, the arguments are not persuasive.  Contrary to Applicant’s assertion, element 121 of Adachi is reasonably interpreted to be a frame member.  Pg. 3, ln 24-25 and pg. 5, ln. 21 of the Specification in the instant application provide that the covers are an external package of the vehicle body. Accordingly, Fig. 13 illustrates that a part of element 121 is arranged between the control valve unit and heat exchanger in a front and rear direction.  Applicant could distinguish this feature from the prior art by specifying that the down frame (13) is arranged between the valve unit and heat exchanger.
It is also noted that Tsuji (US 2006/0131092 – cited, but not used in the rejection) provides for a motorcycle in which a cover is considered part of the mainframe (see ¶ 0047).












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        




MLW
February 25, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611